DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 09/30/2022.
Claims 8 and 19 are objected to.
Claims 1-7, 9-18, 20-22 remain rejected.

Claim Objections
Claim 15 objected to because of the following informalities:  Claim recites “The computing readable memory”, which appears to be mistyped for “The computer readable memory”.  For the purposes of the examination, “The computing readable memory” will be treated as “The computer readable memory”.  Appropriate correction is required.

Double Patenting
Claims 1-7, 9-18, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-18, 20-22 of copending Application No. 17/304,783 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are anticipated by the claims of the copending application No. ‘783.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9-18, 20-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12, 14-22, 27, 29, 30 of copending Application No. 17/274,706 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are anticipated by the claims of the copending application No. ‘706.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 14-15, filed 09/30/2022, with respect to claims 1-6, 10-17, 21-22 have been fully considered and are persuasive.  The rejections of the claims 1-6, 10-17, 21-22 have been withdrawn.

Allowable Subject Matter
Claims 8, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        November 29, 2022